IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-17-00228-CV

ULLJA KUNTZE,
                                                                         Appellant
    v.

SANDRA COWAN,
                                                                         Appellee


                                From the 335th1 District Court
                                   Burleson County, Texas
                                    Trial Court No. 26,129


                                               ORDER

         On November 29, 2017 Ullja Kuntze tendered for filing a document entitled

“Appellant’s Motion Requesting Clarification and Correction in the Appellate Record.”

Notwithstanding the use by Kuntze of the term-of-art “Appellate Record,” her actual

complaint is about inconsequential entries in the Court’s case management records

known as TAMES.


1When this case was originally filed the trial court clerk’s transmittal letter indicated that this proceeding
was an appeal from the 21st District Court of Burleson County. Kuntze subsequently pointed out that it
was actually from the 335th District Court of Burleson County and, accordingly, we have corrected our
case management records and style of this appeal.
       Because Kuntze has directed the Court’s attention to several inconsistencies or

incorrect entries, which the Court will correct, we will briefly comment on some of them.

Most of her complaints surround the filing, and then transfer to a separate proceeding, of

a document she tendered for filing on November 17, 2017.

       Kuntze first complains that the November 17, 2017 document should not have

been docketed as an original proceeding, 10-17-00384-CV, In re Ullja Kuntze. She is

incorrect, and the Court has explained the reason a document, even when tendered for

filing in an existing case, will be set up as an original proceeding in the opinion issued

therein. Kuntze’s motion on this issue is overruled.

       Kuntze next argues that the Court erred in keeping the November 17, 2017

document in this appeal, docket number 10-17-00228-CV. In this regard, Kuntze is

correct. Once the “motion” was set up as an entirely new proceeding, it may have been

advisable to either note what we had done with it in this proceeding, or strike it entirely.

Accordingly, the Clerk of this Court is ordered to strike the November 17, 2017 document

from this appeal in TAMES.

       Striking it entirely from this proceeding also eliminates the need to address

Kuntze’s arguments about how the November 17, 2017 document is characterized in

TAMES in this appeal. Those complaints are dismissed as moot because the document is

no longer filed in this appeal.

       Kuntze does, however, note that the original proceeding in which the November

17, 2017 document was filed did not indicate it was an original proceeding. Kuntze is



Kuntze v. Cowan                                                                       Page 2
correct in that oversight on our part, and the appropriate “box” in TAMES will be

checked.

       Kuntze next argues that the Court erred in not adding all the parties Kuntze

designated in the November 17, 2017 document as parties in this direct appeal. We do

not agree with Kuntze on this issue. Parties to a trial court proceeding do not change on

appeal unless there is a formal substitution of parties, normally due to the death or legal

disability, or legal reorganization of a named party to the trial court proceeding. None

of that happened to a party in this appeal. Rather, Kuntze tried to assert new complaints,

via a document filed in this appeal, against persons or entities who were not parties in

the trial court. This is improper. Kuntze refers to these new parties as the “respondent”

and “real party.”    The Court need not wait to hear argument from the alleged

“respondent” or “real party,” as argued by Kuntze, before we dismiss or deny Kuntze’s

frivolous argument that they are somehow now made parties in this direct appeal.

       Finally, Kuntze argues that the Court was unreasonable in referring to a document

dated November 21, 2017 as received rather than filed. The document was initially

stamped as “filed.” However, part of the document’s title was “Request for Certified

Copies” so it was unclear if it was actually a motion and, therefore, should be “filed,” or

whether it was simply correspondence and, therefore, should be only “received.” The

Court has treated the document as a motion, and filed it as such in the direct appeal (and

has already denied the relief sought in that frivolous motion).

       Any relief requested in the motion filed on November 29, 2017 not expressly

granted herein is denied.

Kuntze v. Cowan                                                                      Page 3
       Having ruled on or addressed the concerns raised by Kuntze in her November 29,

2017 motion, we now address the conduct of Kuntze by filing the document. Kuntze has

filed so many documents so fast it is virtually impossible to understand what her

complaints are, or the basis for them, and it is impractical for the Court to attempt to do

so.

       Because she is not an attorney, her numerous filings are often incomprehensible in

the legal foundation needed for the Court to address the issue. There is not a single issue

that we were asked to address in the November 29, 2017 motion that would impact the

outcome of Kuntze’s appeal on its merits. We are striving to reach those issues, but these

numerous unfounded or immaterial complaints are distracting and time consuming to

address. If they do not stop, the Court may conclude that it is only delay that Kuntze

seeks and not a disposition on the merits.

       Accordingly, Kuntze is warned that the Court will no longer engage in this type

“ruling” on her frivolous motions.       Frivolous motions like this will be summarily

dismissed.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 3, 2018




Kuntze v. Cowan                                                                      Page 4